UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7733



JEROME J. WEST,

                  Plaintiff - Appellant,

          v.


D. A. BRAXTON; A. KELLY HARRISON; NASEER MOBASHAR, Doctor,

                  Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (7:00-cv-00109-JCT)


Submitted:     February 28, 2008            Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome J. West, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jerome J. West seeks to appeal the district court’s order

dismissing his complaint without prejudice.   We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

February 15, 2000.   The notice of appeal was filed on November 15,

2007.*   Because West failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal and deny the motion for appointment of counsel.       We

dispense with oral argument because the facts and legal contentions




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                     DISMISSED




                              - 3 -